DETAILED ACTION
This Office action is in response to the filing of this application on 24 November 2020.  Claim(s) 1-20 are pending in the application. Claims 1, 9 and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Lue US PG Pub 20150340371 A1, is related to memory devices for independent double gate cells. Lue teaches a stack (101A,102A,103A, 60-62 and insulating layer between the conductive layers (101A,102A,103A, 60-62, fig. 5B) formed on a substrate (¶0054; source line conductor structures can be disposed on a substrate such as on an insulated layer over a semiconductor chip), the stack (101A,102A,103A, 60-62 and insulating layer between the conductive layers (101A,102A,103A, 60-62, fig. 5B) comprising a plurality of conductive layers (101A,102A,103A, 60-62, fig. 5B) and a plurality of insulating layers (Lue did not label the insulating layer in figure 5b however figure 3 shown that the insulating layer are between the conductive layer) alternately stacked; and a plurality of memory strings (101,102,103, fig. 5B) penetrating the stack (101A,102A,103A, 60-62 and insulating layer between the conductive layers (101A,102A,103A, 60-62, fig. 5B) along a first direction (as show in figure 5a in to the page direction), each of the memory strings (101,102,103, fig. 5B) comprises: a first conductive pillar (80-2, fig. 5b) and a second conductive pillar (80-3, fig. 5b) respectively extend along the first direction (as show in figure 5a in to the page direction) and are electrically isolated from each other however Lue fail to teach a channel layer extending along the first direction, wherein the channel layer is disposed between the first conductive pillar and the second conductive pillar, and the channel layer is coupled to the first conductive pillar and the second conductive pillar; and a memory structure surrounding the first conductive pillar, the second conductive pillar and the channel layer, as recited in independent claim 1 and 16, Lue fails to teach a channel layer extending along the first direction, wherein the channel layer is coupled to the first conductive pillar and the second conductive pillar; and a memory structure surrounding the first conductive pillar, the second conductive pillar and the channel layer; 10wherein, the conductive layers comprise a first bottom conductive layer, and the first bottom conductive layer is disposed under the first conductive pillar and the second conductive pillar, as recited in independent claim 9. Claims 2-8, 10-15 and 17-20 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822